Exhibit 10.19

NATIONWIDE FINANCIAL SERVICES, INC.

SECOND AMENDED AND RESTATED

STOCK RETAINER PLAN FOR NON-EMPLOYEE DIRECTORS

1. Name of Plan. This plan shall be known as the “Nationwide Financial Services,
Inc. Stock Retainer Plan for Non-Employee Directors” and is hereinafter referred
to as the “Plan.”

2. Purpose of Plan. The purpose of the Plan is to enable Nationwide Financial
Services, Inc. (the “Company”) to attract and retain qualified persons to serve
as directors, to enhance the equity interest of directors in the Company, and to
solidify the common interests of its directors and stockholders in enhancing the
value of the Company’s Class A common stock (the “Common Stock”). The Plan seeks
to encourage the highest level of director performance by providing such
directors with a proprietary interest in the Company’s performance and progress
by paying a portion of their annual retainer in the form of stock-based awards.

3. Effective Date and Term. The Plan originally became effective on March 5,
1997, was first amended and restated effective January 1, 2004 and amended and
restated again effective January 1, 2006. The Plan shall remain in effect until
terminated by the Board.

4. Eligible Participants. Each member of the Board of Directors of the Company
(the “Board”) from time to time who is not a full-time employee of the Company
or any of its subsidiaries or of any controlling affiliate or its subsidiaries
shall be a participant (“Participant”) in the Plan.

5. Stock Awards and Deferred Stock Units.

(a) As shall be determined by the Committee, payment of all or any portion of
the retainer payable to a Participant for service on the Board (the “Retainer”)
may be made in (i) shares of Common Stock (“Stock Awards”) or (ii) awards
providing for the deferred delivery of shares of Common Stock (“Deferred Stock
Units”). The number of Stock Awards or Deferred Stock Units granted to a
Participant shall be as determined by the Committee. Stock Awards, Deferred
Stock Units and any shares of Common Stock issued in satisfaction of Deferred
Stock Units shall be subject to any applicable restrictions set forth in this
Plan and such other restrictions as the Committee may prescribe.

(b) The “Fair Market Value” of a share of Common Stock as of any date of
determination shall mean the closing price of a share of Common Stock on the
trading day immediately preceding the date of the valuation. The closing price
for such day shall be the last sale price, regular way, or, in case no such sale
takes place on such day, the average of the closing bid and asked prices,
regular way, in either case as reported on the



--------------------------------------------------------------------------------

principal consolidated transaction reporting system with respect to securities
listed or admitted to trading on the New York Stock Exchange.

6. Awards; Share Certificates; Voting and other Rights; Restrictions.

(a) Stock Awards shall be paid by delivering to the Participant share
certificates registered in the name of the Participant, and upon such delivery
the Participant shall be entitled to all rights of a stockholder with respect to
Common Stock for all such shares registered in his or her name, including the
right to vote the shares, and the Participant shall receive all dividends and
other distributions paid or made with respect thereto.

(b) An award of Deferred Stock Units shall be evidenced by an award document
specifying the number of shares of Common Stock represented by the Deferred
Stock Units, the date the Deferred Stock Units will be settled, whether the
Deferred Stock Units will be settled in shares of Common Stock or cash, and such
other provisions as the Committee shall determine. If Deferred Stock Units are
settled in shares of Common Stock, the number of shares issued upon settlement
shall be equal to the number of shares subject to the Deferred Stock Unit award
as of the date of settlement. If Deferred Stock Units are settled in cash, the
cash payment shall be equal to the Fair Market Value (determined pursuant to
Section 5(b)) of the number of shares subject to the Deferred Stock Unit award
as of the date of settlement. Except as otherwise provided in a Participant’s
award document, the number of shares represented by the Deferred Stock Units
shall be increased on each date on which a regular cash dividend is paid on
shares of Common Stock. The number of additional shares so credited shall be
determined by (i) multiplying (A) the total number of shares represented by the
Deferred Stock Units as of the record date of the dividend by (B) the amount of
the dividend paid per share of Common Stock on the dividend payment date, and
(ii) dividing the product so determined by the Fair Market Value (determined
pursuant to Section 5(b)) of a share of Common Stock on the dividend payment
date, rounding down the number of shares so credited to the nearest whole share.
Deferred Stock Units represent an unfunded and unsecured promise by the Company
to issue shares of Common Stock or cash, as the case may be, in the future.
Deferred Stock Units are not shares of Common Stock and do not entitle a
Participant to receive dividends or voting rights unless and until shares of
Common Stock are issued upon settlement of the Deferred Stock Units.

(c) Notwithstanding any other provision of the Plan, the Company shall not be
required to deliver any certificates for shares prior to fulfillment of all of
the following conditions:

(i) Any registration or other qualification of such shares of Common Stock under
any state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification which the Company shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable; and

 

2



--------------------------------------------------------------------------------

(ii) Satisfaction of any other laws, rules or regulations relating to the
delivery of shares (including, without limitation, obtaining any consent,
approval, or permit from any state or federal governmental agency, and obtaining
necessary approvals under New York Stock Exchange listing standards), which the
Company shall in its absolute discretion, after receiving the advice of counsel,
determine to be necessary or advisable.

(d) Nothing contained in the Plan shall prevent the Company from adopting other
or additional compensation arrangements for the Participants.

(e) No Common Stock received by a Participant pursuant to the Plan may be
pledged, sold, transferred or otherwise disposed of unless and until the Common
Stock has been held by the Participant for one year from the date of issuance or
until the requisite holding period under Rule 144 of the Securities Act of 1933,
as amended, has been satisfied, whichever occurs first. The Common Stock issued
to any Participant shall bear an appropriate restrictive legend and be subject
to appropriate “stop transfer” orders. Any additional Common Stock or other
securities or property that may be issued with respect to the Common Stock
issued under the Plan as a result of any stock dividend, stock split, business
combination or other event shall be subject to the restrictions and other terms
and conditions of the Plan.

(f) Except as otherwise determined by the Committee, no Deferred Stock Units
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.

7. Source and Number of Shares Available for Delivery Under the Plan. Shares of
Common Stock that may be delivered under the Plan shall be taken from authorized
but unissued or treasury shares of the Company. Subject to adjustment as
provided in Section 8 herein, the maximum number of Shares that may be delivered
pursuant to the Plan shall be forty thousand (40,000).

8. Adjustments. In the event of any change in corporate capitalization (such as
a stock split or reverse stock split), any corporate transaction, such as a
merger, consolidation, separation (including a spin-off, or other distribution
of stock or property of the Company), reorganization (whether or not such
reorganization comes within the definition of such term in Code Section 368) or
share exchange, any partial or complete liquidation of the Company or any other
event for which the Committee determines an adjustment is appropriate, such
adjustment shall be made in the number and/or kind of shares that may be
delivered under the Plan and/or outstanding Deferred Stock Units, as may be
determined to be appropriate and equitable by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights, with any fractional
shares resulting from such adjustment rounded down to the nearest whole share.

9. Amendment and Termination.

(a) The Board may from time to time make such amendments to the Plan as it may
deem proper and in the best interests of the Company without further approval of
the

 

3



--------------------------------------------------------------------------------

Company’s stockholders; provided, however, that any such amendment to the Plan
shall be subject to approval of the Company’s stockholders if required by the
New York Stock Exchange listing standards.

(b) The Board may terminate the Plan at any time; provided, however, that no
termination of the Plan shall affect any Deferred Stock Units that are
outstanding as of the date of such termination.

10. Administration of the Plan. The Plan will be administered by a committee
appointed by the Board, consisting of two or more persons who are not eligible
to participate in the Plan (the “Committee”). Members of the Committee need not
be members of the Board. The Committee shall adopt such rules as it may deem
appropriate in order to carry out the purpose of the Plan. All questions of
interpretation, administration and application of the Plan shall be determined
by the Committee, except that the Committee may authorize any one or more of its
members, or any officer of the Company, to execute and deliver documents on
behalf of the Committee. The Committee shall take all steps necessary to ensure
that the Plan complies with the law at all times, and the determination of the
Committee shall be final and binding in all matters relating to the Plan.

11. Miscellaneous.

(a) Nothing in the Plan shall be deemed to create any obligation on the part of
the Board to nominate any director for reelection by the Company’s stockholders
or to limit the rights of the stockholders to remove any director.

(b) Nothing in the Plan shall be deemed to create any obligation on the part of
the Company to register any shares of Common Stock under the Plan.

12. Governing Law. The Plan and any award documents hereunder shall be governed
by and construed in accordance with the laws of the State of Delaware, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Plan to the substantive law of another
jurisdiction.

Approved by the Board of Directors February 6, 1997, effective March 5, 1997.

Amended by the Board of Directors effective January 1, 2004, to impose a share
limit in light of new NYSE listing standards, and to remove old Rule 16b-3
provisions.

Amended and Restated by the Board of Directors February 21, 2006, effective
January 1, 2006, to remove the formula for the Stock Retainer and permit the
annual retainer to include delivery of Deferred Stock Units.

 

4